Case 9:16-cv-80808-BER Document 291 Entered on FLSD Docket 11/16/2020 Page 1 of 3




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                 WEST PALM BEACH DIVISION


   COMPULIFE SOFTWARE, INC.

   Plaintiff,

   v.

   BINYOMIN RUTSTEIN a/k/a BEN
                                                           CASE NO: 9:16-CV-80808-RLR
   RUTSTEIN, DAVID RUTSTEIN a/k/a
   DAVID GORDON a/k/a BOB GORDON
   a/k/a NATE GOLDEN and JOHN DOES 1
   TO 10,

   Defendants.



   COMPULIFE SOFTWARE INC.,

                  Plaintiff,

   v.
                                                            CASE NO.: 9:16-cv-81942-RLR
   MOSES NEWMAN, DAVID RUTSTEIN,
   BINYOMIN RUTSTEIN and AARON
   LEVY,

                  Defendants.


                                NOTICE OF ADMITTED EXHIBITS

          Plaintiff Compulife Software Inc., by and through its undersigned counsel, hereby

  submits its list of exhibits admitted during day one of the remand trial, as follows:




                                              SRIPLAW
                       CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
Case 9:16-cv-80808-BER Document 291 Entered on FLSD Docket 11/16/2020 Page 2 of 3




                      Plaintiff’s Exhibits                               Defendants’ Exhibits
       1        122           165            275          325                     D 13
      1S        129           166            276          448                     D 36
       4        130           169            284          537                     D 38
       9        136           203            286          551                     D 43
      10        137           236            288          552                     D 51
      20        138           251            291          553                     D 52
      32        149           253            292          554                     D 53
      33        150           254            301          555                     D 54
      43        157           262            304          556                     D 55
      110       159           272            309                                  D 97
      112       160           273            315                                  D 99
      114       162           274            321                                 D 109


  Dated: November 16, 2020                         Respectfully submitted,

                                                   /s/ Joel B. Rothman
                                                   JOEL B. ROTHMAN
                                                   Florida Bar Number: 98220
                                                   joel.rothman@sriplaw.com

                                                   SRIPLAW
                                                   21301 Powerline Road
                                                   Suite 100
                                                   Boca Raton, FL 33433
                                                   561.404.4350 – Telephone
                                                   561.404.4353 – Facsimile

                                                   Counsel for Plaintiff Compulife Software Inc.




                                                  2
                                              SRIPLAW
                      CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
Case 9:16-cv-80808-BER Document 291 Entered on FLSD Docket 11/16/2020 Page 3 of 3




                                 CERTIFICATE OF SERVICE

          The undersigned does hereby certify that on November 16, 2020, a true and correct copy
  of the foregoing document was served by electronic mail by the Court’s CM/ECF System to all
  parties listed below on the Service List.

                                             /s/Joel B. Rothman
                                             Joel B. Rothman

                                         SERVICE LIST

   Ms. Allison Friedman
   Allison L. Friedman, P.A.
   20533 Biscayne Boulevard
   Suite 4-435
   Miami, FL 33180
   ralfriedman@hotmail.com

   Attorney for Defendants




                                               3
                                           SRIPLAW
                      CALIFORNIA ◆ GEORGIA ◆ FLORIDA ◆ TENNESSEE ◆ NEW YORK
